Citation Nr: 0533884	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  03-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 
38 U.S.C.A. § 6103(a) (West Supp. 2005) is proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L.B., and B.M.


ATTORNEY FOR THE BOARD

J. Rose, Counsel


INTRODUCTION

The veteran had recognized Guerilla service and Regular 
Philippine Army service from October 1943 to August 1945.  
The veteran died during active service in August 1945. 

In an August 2002 administrative decision from Manila, 
Philippines, the VA regional office (RO) determined that the 
evidence warranted submission of the claimant for 
consideration of forfeiture for fraud under the provisions of 
38 U.S.C.A. § 6103(a).

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Director of the 
Compensation and Pension (C&P) Service, which determined that 
appellant had forfeited all rights, claims and benefits under 
the laws administered by the VA, as provided by 38 U.S.C.A. § 
6103(a).  In April 2004, the Board remanded this matter for 
further development, including clarification as to whether 
the appellant desired a hearing before a Veterans Law Judge.  
In a written statement dated in July 2005, the appellant 
indicated that she no longer wished for a hearing before a 
Veterans Law Judge.   


FINDINGS OF FACT

1.  The appellant received benefits as the unremarried widow 
of the deceased veteran until 1955, when the benefits were 
stopped after it was determined that she had been living as 
husband and wife with P.C.

2.  Appellant admitted in her August 1956 deposition that she 
was living together as husband and wife with P.C. since May 
1955.  

3.  In December 1956, VA informed the appellant in writing 
that she is no longer recognized as the legal widow of the 
veteran by reason of her relationship with P.C. and 
therefore, her unmarried widow payments from VA were to be 
discontinued.  

4.  Appellant reapplied for restoration of her VA benefits a 
widow of the veteran in April 1999. 

5.  In support of her claim, appellant submitted a sworn 
written affidavit of herself dated in November 2000, 
attesting that she did not maintain any illicit relationship 
with P.C., and neither was there any offspring from such 
illicit relationship.  

6.  In her September 2001 deposition, appellant attested that 
P.C. courted her in 1955 and that she had five children with 
him, the youngest born in April 1966.  

7.  In her September 2001 deposition, appellant attested that 
she discontinued living with P.C. in 1967 because he was not 
supporting her, but was instead drinking wine and gambling.

8.  Corroborative evidence showed that the appellant 
knowingly made false or fraudulent statements in support of 
her claim to restore VA benefits.

9.  The evidence of record establishes beyond a reasonable 
doubt that the appellant knowingly made or caused to be made 
false or fraudulent statements concerning a claim for VA 
benefits.




CONCLUSION OF LAW

The appellant committed fraud in the pursuit of VA benefits, 
and her forfeiture of all rights, claims and benefits under 
the laws administered by VA is mandated by law.  38 U.S.C.A. 
§ 6103(a) (West Supp. 2005); 38 C.F.R. §§ 3.900, 3.901(d) 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Notify and Assist

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  In April 2004, the 
appellant was sent a letter regarding the VCAA and its impact 
on applications for VA benefits.  The VCAA does not apply 
here, as regulations pertaining to forfeiture have their own 
notice and development provisions.  Under 38 C.F.R. § 
3.905(b), forfeiture of benefits under §3.901 or §3.902 will 
not be declared until the person has been notified by the 
Regional Counsel or, in VA Regional Office, Manila, 
Philippines, the Adjudication Officer, of the right to 
present a defense. Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following: (1) The specific charges against 
the person; (2) A detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) Citation and discussion of the 
applicable statute; (4) The right to submit a statement or 
evidence within 60 days, either to rebut the charges or to 
explain the person's position; (5) The right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, that fees for the representation are 
limited in accordance with 38 U.S.C. 5904(c) and that no 
expenses incurred by a claimant, counsel or witness will be 
paid by VA.

The Board finds that VA has complied with all of these 
provisions.  In a March 2002 proposed administrative 
decision, a March 2002 charge letter from VA, the final 
administrative decision in August 2002, the February 2003 
forfeiture decision from VBA Compensation and Pension 
Service, the June 2003 statement of the case (SOC), and the 
August 2005 supplemental SOC (SSOC), the appellant was 
provided notice of the specific charges against her, 
submitting false and fraudulent statements furnished with the 
intent to deceive the Unites States Department of Veterans 
Affairs, a detailed statement of the evidence supporting the 
charges, and citation to and discussion of the applicable 
law.  Furthermore, the March 2002 charge letter from VA 
specifically notified the appellant of the right to submit a 
statement or evidence within 60 days, (either to rebut the 
charges or to explain her position), and of her right to a 
hearing within 60 days, with representation by counsel of her 
own choosing.  Thus, the mandated duties are met, and no 
additional assistance or notification is necessary.

Background

The pertinent facts are that in a June 1953 rating decision, 
the appellant was awarded death compensation benefits from VA 
as an unremarried widow of the veteran.  In October 1955, VA 
suspended payments on her award of death compensation based 
upon information received indicating that she had remarried.   
Field examination report dated in December 1956 described 
findings that appellant and P.C. had been living together as 
husband and wife to the public, that she had been performing 
the duties of a wife to P.C., that they regard themselves as 
husband and wife, and that they are reputed in their 
neighborhood to be husband and wife.  These findings were 
supported by the deposition of the appellant dated in August 
1956.  Appellant attested that she and P.C. were living 
together as husband and wife since May 1955 to the present.  
The report was further supported by P.C.'s testimony at his 
deposition in August 1956, where he attested that he 
represented himself as appellant's husband.  The appellant's 
VA Dependency and Indemnity Compensation (DIC) benefits were 
terminated as the appellant was found by the VA Office of 
General Counsel to be living together with P.C. as husband 
and wife since May 1955.  

The current appeal arises from statements made by appellant 
in support of her application to restore DIC benefits, which 
was received in August 1999.  In pursuit of her claim, 
appellant submitted a sworn written affidavit dated in 
November 2000 where she attested both that she did not 
maintain any illicit relationship with P.C., and neither is 
there any offspring from such illicit relationship.  In an 
April 2001 written statement, she again indicated that she 
did not maintain any illicit relationship with P.C., and that 
there were no offspring resulting from such relationship with 
P.C.  

After receiving a Field Examination report dated in November 
2001, VA initiated a proposed administrative decision for 
consideration of forfeiture for fraud under the provisions of 
38 U.S.C.A. § 6013(a) (West Supp. 2005).  A Final 
Administrative Decision was issued in August 2002, finding 
that the evidence of record was found sufficient to warrant 
submission for consideration of fraud and a forfeiture was 
declared in a decision dated in March 2003.  Among other 
reasons, VA found that the appellant submitted false and 
fraudulent statements furnished with the intent to deceive 
the United States Department of Veterans Affairs, including 
maintaining that she never married P.C., nor did they live in 
a husband and wife relationship in the same house.  The 
appeal arises from the forfeiture decision.    

Analysis

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. §§ 3.900,  3.901 (2005).

A forfeiture action is an adversarial process initiated by 
VA. Such an adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000). The CAVC has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  In Trilles, 13 Vet. App. at 327, the CAVC pointed 
out that the "beyond a reasonable doubt" standard is a 
higher standard of proof than the "clear and unmistakable 
evidence (obvious or manifest)" standard required to rebut 
the presumption of aggravation under 38 C.F.R. § 3.306(b) or 
the "clear and convincing evidence" standard set forth at 
38 C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.

The VA must determine whether the evidence establishes beyond 
a reasonable doubt that the appellant knowingly made or 
caused to be made false or fraudulent statements concerning a 
claim for benefits.  The determination of whether the 
appellant knowingly submitted false or fraudulent evidence to 
VA is a question of fact.  See Macarubbo v. Gober, 10 Vet. 
App. 388 (1997).

Upon review of the entire record, the Board finds that in an 
attempt to have VA restore DIC benefits, appellant submitted 
false and fraudulent statements furnished with the intent to 
deceive the United States Department of Veterans Affairs.  
The fraudulent evidence was in the form of the appellant's 
own November 2000 sworn  affidavit and subsequent statement 
in support of her claim dated in April 2001.  The affidavit 
and statement in support of her claim were provided to 
establish that at no time did she and P.C. maintain any 
illicit relationship and moreover, did not have any offspring 
from such illicit relationship.  She further attested that 
she vigorously denied having a relationship with P.C.  These 
statements were provided in an attempt to support her claim 
that she was an unmarried widow of the veteran and therefore, 
entitled to DIC benefits.     

The Board notes that the record contains two depositions of 
the appellant, dated in August 1956 and in September 2001.  
In the August 1956 deposition, appellant not only admitted to 
having had a relationship with P.C., but also admitted to 
having lived with P.C. together as husband and wife from May 
1955.  In her September 2001 deposition, appellant stated 
that P.C. had courted her in 1955, and again acknowledged 
living with P.C. from 1955.  She also added that they lived 
together until 1967.  She attested that she separated from 
P.C. in 1967 because he was not giving her support, but was 
instead drinking wine and gambling.   Furthermore, appellant 
admitted in her September 2001 deposition that she not only 
had offspring with P.C., but had five offspring with him, the 
youngest being born in April 1966.  Her deposition testimony 
directly contradicts her November 2000 affidavit and April 
2001 statement in support of her claim.      

In addition, there is also corroborating evidence that 
appellant and P.C. lived as husband and wife and had 
offspring.  In the only deposition of P.C., dated in August 
1956, P.C. testified that he and appellant lived together as 
husband and wife, he represented himself as the husband of 
appellant, and that he performed the duties of a husband to 
her and she performed the duties of a wife to him.  The 
depositions of both appellant and P.C. clearly demonstrate 
that they were living together at one time and represented 
themselves as husband and wife.  As for whether they had 
offspring together, in her notice of disagreement, appellant 
submitted a statement from her eight living granddaughters 
dated in July 2003.  In the statement, the granddaughters 
noted that appellant had "another family in another time of 
her life."   The granddaughters' statement corroborates 
appellant's testimony that she did indeed have children with 
P.C.  

At the time of her application to restore VA benefits in 
August 1999, the appellant was faced with the fact that her 
benefits were discontinued due to her relationship with P.C.  
Appellant's assertions in her November 2000 affidavit and 
April 2001 written statement that she was never in a 
relationship with P.C. and had no offspring with P.C. were 
knowingly made to support her attempt to reestablish 
entitlement to VA benefits.   This was an obvious attempt on 
her part to minimize her prior relationship with P.C., or 
otherwise completely disassociate herself and her past 
actions with P.C.  Those statements were in direct 
contradiction to her testimony in August 1956 and September 
2001.  In addition, there is significant corroborating 
evidence that she did in fact have a husband and wife 
relationship with P.C. in the past, and had offspring with 
P.C.  

The evidence establishes beyond a reasonable doubt that the 
appellant knowingly  submitted false statements in a November 
2000 sworn affidavit and in a April 2001 written statement in 
support of her attempt to receive benefits as the veteran's 
unremarried surviving spouse.  Her false statements in 
maintaining that she never married P.C., never lived with 
P.C. as husband and wife, or had any offspring with him, 
subjects her to application of the provisions of 38 U.S.C.A. 
§ 6103(a), which mandate a forfeiture of VA benefits under 
these circumstances.  Forfeiture is the penalty required by 
law in the circumstances presented.

The Board also notes that appellant was additionally charged 
with attempted to deceive VA regarding her current 
relationship with P.C.  There was significant evidence in the 
record concerning whether he appellant currently lives with 
P.C., or lives with her daughter.  However, the Board has 
already found the evidence to be beyond a reasonable doubt 
that the appellant knowingly submitted false statements  in 
her November 2000 sworn affidavit and April 2001 written 
statement in support of her claim.  Therefore, determining 
whether the evidence establishes beyond a reasonable doubt 
that she knowingly submitted false information regarding her 
current relationship with P.C. is unnecessary.  





ORDER

The appeal challenging the declaration of forfeiture of VA 
benefits against the appellant under 38 U.S.C.A. § 6103(a) is 
denied.


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


